                Case 5:16-cv-00125-gwc Document 286 Filed 05/01/19 Page 1 of 7




                                   UNITED STATES DISTRICT COURT
                                              FOR THE
                                       DISTRICT OF VERMONT

JAMES D. SULLIVAN, et al.,
                 Plaintiffs,
                                                                   Civil No. 5:16-cv-125
       v.

SAINT-GOBAIN PERFORMANCE                                           HEARING ON MOTION FOR
PLASTICS CORPORATION,                                              CLASS CERTIFICATION AND
                Defendant.                                         DAUBERT MOTIONS



Judge: Geoffrey W. Crawford, Chief Judge                             Court Reporters: Sunnie Donath & Anne Henry

Trial Dates: April 15-18, April 22-23, April 29-30, 2019             Courtroom Deputy: Pamela Lane

                                     DEFENDANT’S EXHIBIT LIST
 NO.                                      DESCRIPTION OF EXHIBIT                                      OFFER    ADMIT



                          ROBERT E. UNSWORTH (PLAINTIFFS’ WITNESS)

       EXHIBITS FOR CROSS EXAMINATION ON 4/15/19
 B     Angie’s List Article: Signs You May Need a New Well Pump                                      4/15/19    x

 C     Home Advisor Article: How Much Does A Well Pump Cost to Replace or Install?                   4/15/19    x

 H     Expert Report of Charles Mullin, Ph.D., 5/11/18                                               4/15/19    x

 K     Settlement Press Release 4/10/19                                                              4/15/19    x

  L    Settlement Press Release 7/25/17                                                              4/15/19    x

  P    Expert Statement: Monetary Damages, 12/15/17                                                  4/15/19    x

 Q     Expert Statement: Rebuttal of Expert Report Provided by Dr. Charles Mullin, 8/1/18            4/15/19    x

 R     Transcript of Rebuttal re: Depo of Robert Unsworth, 9/27/18                                   4/15/19    x

  S    Transcript of Deposition of Robert Unsworth, 3/29/18                                          4/15/19    x
       Unsworth Deposition (3/29/18), Exh. 12 - Article: Signs You May Need a New Well
 V                                                                                                   4/15/19    x
       Pump
       Unsworth Deposition (3/29/18), Exh. 18: E-mails between Patrick Bernal & MSK
 X                                                                                                   4/15/19    x
       Engineering, 8/25/17

                                                          -1-
                Case 5:16-cv-00125-gwc Document 286 Filed 05/01/19 Page 2 of 7




NO.                                       DESCRIPTION OF EXHIBIT                                  OFFER    ADMIT




                         DONALD I. SIEGEL, PH.D. (PLAINTIFFS’ WITNESS)

      EXHIBITS FOR CROSS EXAMINATION ON 4/16/19
      Siegel Expert Report: PFOA Contamination in Groundwater in North Bennington, VT
A                                                                                                4/16/19    x
      (9/1/17)
      Article: Siegel, Truth or Consequences for the practicing hydrologist: on scientific
B                                                                                                4/16/19    x
      certainty and ethics, Hydrological Processes, 15, 521-23, 2001
C     Map: Vt. Agency of Natural Resources, Area of Interest, August 2017                        4/16/19    x

      Barr Report: Draft Conceptual Modeling of PFOA Fate & Transport: North
D                                                                                                4/16/19    x
      Bennington, Vermont (June 2017)
      Chart: PFOA is a Ubiquitous Compound, EPA, Drinking Water Health Advisory for
E                                                                                                4/16/19    x
      PFOA (May 2016)
F     EPA, Drinking Water Health Advisory for PFOA (May 2016)                                    4/16/19    x

G     USDA & NRCS, Soil Survey of Bennington County, Vermont (April 2006)                        4/16/19    x

H     Surficial Geologic Map of the Bennington Area (DeSimone 2017)                              4/16/19    x

      Aquifer Recharge Potential as a Function of Surficial Materials in the Bennington
I                                                                                                4/16/19    x
      Area, Vermont (DeSimone 2017)
      Hydrogeology of the Bennington and Shaftsbury Area, Vermont (Jerris Thesis, June
J                                                                                                4/16/19    x
      1991)
      Article: Soil & Crop Science, Society of Florida, Rao, P.S.C., et al., Proceedings, Vol.
K                                                                                                4/16/19    x
      44, 1985
L     Chart: Area Plume Spreadsheet                                                              4/16/19    x

M     Siegel Rebuttal & Supplemental Report Regarding Class Certification (8/1/18)               4/16/19    x

N     Siegel Expert Report on the Merits (12/15/17)                                              4/16/19    x

O     Transcript: Deposition of Dr. Siegel (3/22/18)                                             4/16/19    x

      Article: Perfluorocarboxylic Acid Content in 116 Articles of Commerce, Guo, Z., et al.
P                                                                                                4/16/19    x
      (March 2009)
Q     Declaration of Donald I. Siegel, Ph.D. (10/2/17)                                           4/16/19    x

R     Second Declaration of Donald I. Siegel, Ph.D. with exhibits (2/13/19)                      4/16/19    x

S     Zhu, W., et al., PFAS Background in Vermont Shallow Soils (2/8/19)                         4/16/19    x




                                                          -2-
               Case 5:16-cv-00125-gwc Document 286 Filed 05/01/19 Page 3 of 7




NO.                                      DESCRIPTION OF EXHIBIT                             OFFER    ADMIT




                         PHILIP K. HOPKE, PH.D. (PLAINTIFFS’ WITNESS)

      EXHIBITS FOR CROSS EXAMINATION ON 4/17/19
C     Hopke Rebuttal Report (8/1/18)                                                       4/17/19    x

D     Second Declaration of Dr. Hopke (2/13/19)                                            4/17/19    x

E     Transcript of Deposition of Dr. Hopke (4/3/18)                                       4/17/19    x

F     Transcript of Deposition of Dr. Hopke (10/16/18)                                     4/17/19    x
      Preliminary Air Deposition Modeling Technical Memo from R. Cleary to J.
N                                                                                          4/17/19    x
      Schmeltzer & R. Spiese, Vermont Dep’t of Environmental Conservation (5/24/18)
      Article: Sublimation of Ammonium Salts: A Mechanism Revealed by a First-Principles
O                                                                                          4/17/19    x
      Study of the NH4C1 System, R. Zhu, Journal of Physical Chemistry (2007)
Q1    Transcript of Rule 30(b)(6) Deposition by Christopher Angier (8/21/17)               4/17/19    x

1J    Transcript of Deposition of Richard G. Hoeck (12/7/18)                               4/17/19    x

1U    Exhibit 47 of Deposition of Richard G. Hoeck (12/7/18)                               4/17/19    x


                             GARY T. YODER (PLAINTIFFS’ WITNESS)

      EXHIBIT FOR CROSS EXAMINATION ON 4/18/19
N     Slides: PFOA Deposition Rate (100, 1,000, 10,000 lb/yr Emission Rate)                4/18/19    x




                                                         -3-
                Case 5:16-cv-00125-gwc Document 286 Filed 05/01/19 Page 4 of 7




NO.                                        DESCRIPTION OF EXHIBIT                              OFFER    ADMIT




                    PHILIPPE GRANDJEAN, MD, MDSc (PLAINTIFFS’ WITNESS)

      EXHIBITS FOR CROSS EXAMINATION ON 4/22/19
      U.S. Dep’t of Health & Human Services, Public Health Services, ToxGuide for
F                                                                                             4/22/19    x
      Perfluoroalkyls (Aug. 2015)
J     Plaintiffs’ Responses to First Set of Interrogatories on Class Cert. Issues (7/24/17)   4/22/19    x

Q     Grandjean - Rebuttal Report (8/1/18)                                                    4/22/19    x

R     Grandjean - Transcript of Deposition (10/10/18)                                         4/22/19    x
      Grandjean, P.: Cohort studies of Faroese children concerning potential adverse health
V     effects after the mothers’ exposure to marine contaminants during pregnancy, Acta       4/22/19    x
      Veterinaria Scandinavica 2012, 54 (Suppl. 1): 57
      CDC: Fourth National Report on Human Exposure to Environmental Chemicals
X                                                                                             4/22/19    x
      (Tables) (Feb. 2015)
      Agency for Toxic Substances & Disease Registry: Perfluoroalkyl & Polyfluoroalkyl
Y                                                                                             4/22/19    x
      Substances (PFAS) Information for Clinicians (1/18/17)
      U.S. Dep’t of Health & Human Services, Public Health Services, ToxGuide for
1C                                                                                            4/22/19    x
      Perfluoroalkyls (July 2018)
      Letter from R. Bilott, Esq. to Drs. Steenland, Savitz & Fletcher re: Leach v. E.I.
1E    duPont de Nemours & Co., Cir. Ct. of Wood County, W.V., Civil Action 01- C-608          4/22/19    x
      Science Panel (1/22/10)
1     Raleigh, K.: Mortality and cancer incidence in ammonium perfluorooctanoate
                                                                                              4/22/19    x
M     production workers, Occupational Environmental Medicine 2014; 71:500-506
      Vt. Dep’t of Health: Exposure to PFOA in Bennington & N. Bennington, Vermont:
1P                                                                                            4/22/19    x
      Results of Blood Testing & Exposure Assessment (Sept. 2017)

                         ALAN M. DUCATMAN, MD (PLAINTIFFS’ WITNESS)

      EXHIBITS FOR CROSS EXAMINATION ON 4/23/19
A     Ducatman Class Report (9/1/17)                                                          4/29/19    x

B     Ducatman Merits Report (12/15/17)                                                       4/29/19    x

C     Ducatman Rebuttal Report (8/1/18)                                                       4/29/19    x

D     Ducatman Deposition Transcript (2/28/18)                                                4/29/19    x
      CDC: Fourth National Report on Human Exposure to Environmental Chemicals,
K                                                                                             4/29/19    x
      Update Tables (Feb. 2015)
L     CDC: ATSDR: PFAS Information for Clinicians (1/18/17)                                   4/29/19    x
      U.S. Preventive Services Task Force Procedure Manual: Assessing Magnitude of
M                                                                                             4/29/19    x
      Harm (Dec. 2015)


                                                           -4-
               Case 5:16-cv-00125-gwc Document 286 Filed 05/01/19 Page 5 of 7




NO.                                       DESCRIPTION OF EXHIBIT                                 OFFER    ADMIT


      Fed. Reg. Vol. 60, No. 145: ATSDR’s Final Criteria for Determining Appropriateness
1B                                                                                              4/29/19    x
      of a Medical Monitoring Program Under CERCLA (7/28/95)
1C    ATSDR, Tox Guide (2018)                                                                   4/29/19    x
      Frisbee, S.J., et al., Perfluorooctanoic Acid, Perfluorooctanesulfonate, & Serum Lipids
1H    in Children & Adolescents: Results from C-8 Project, Arch Pediatric Adolesc Med.,         4/29/19    x
      164(9): 860-869) (Sept. 2010)
1L    Mayo Clinic BMI Chart                                                                     4/29/19    x
      Steenland, K., et al., Association of PFOA & Perfluorooctane Sulfonate with Serum
1N    Lipids Among Adults Living Near a Chemical Plant. Am J Epidemoil 2009: 170:1268-          4/29/19    x
      1278
      Exposure of PFOA in Bennington & N. Bennington, Vt.: Results of Blood Testing &
1P                                                                                              4/29/19    x
      Exposure Assessment, Vermont Dep’t of Health (Sept. 2017)
1Q    Wiley v. Fairmont General Hosp., Transcript from Depo, of Alan Ducatman (6/17/96)         4/29/19    x
      Fed. Reg. Vol. 63, No. 110: ATSDR Decision Documents re: Bunker Hill, Idaho
1S                                                                                              4/29/19    x
      Medical Monitoring Program (6/9/98)
1Y    Slides: Considerable Individual Differences                                               4/29/19    x

1Z    Slides: Proposed Monitoring Program Not Different                                         4/29/19    x

NO.                                       DESCRIPTION OF EXHIBIT                                 OFFER    ADMIT


                          PHILIP S. GUZELIAN, M.D. (DEFENSE WITNESS)
                            EXHIBITS FOR EXAMINATION ON 4/29/19
1J    EPA Drinking Water Health Advisory for PFOA (2016)                                        4/30/19    x
      Guzelian, C.P., A Quantitative Methodology for Determining the Need for Exposure-
1N                                                                                              4/30/19    x
      Prompted Medical Monitoring, Indiana Law Journal (2004), 79:57
      IARC Monograph, Some Chemicals Used as Solvents and in Polymer Manufacture,
1Q                                                                                              4/30/19    x
      Vol. 10 (2016)
1R    National Cancer Institute Obesity and Cancer Fact Sheet                                   4/30/19    x

2F    Guzelian Slides                                                                           4/30/19    x


NO.                                       DESCRIPTION OF EXHIBIT                                 OFFER    ADMIT


                         SORELL SCHWARTZ, PH.D. (DEFENSE WITNESS)
                          EXHIBITS FOR EXAMINATION ON 4/29-4/30/19
A     Curriculum Vitae                                                                          4/30/19    x
      Schwartz, S., Shepard’s Expert & Scientific Evidence Quarterly, An Overall
B                                                                                               4/30/19    x
      Conceptual Approach to the Problem of Causation, Vol. 3, No. 1 (Summer 1995)

                                                          -5-
               Case 5:16-cv-00125-gwc Document 286 Filed 05/01/19 Page 6 of 7




NO.                                        DESCRIPTION OF EXHIBIT                            OFFER    ADMIT


      Schwartz, S., Looking Backward: The Bayesian Approach to Assessing Causation
C     (Science on the Witness Stand, Evaluating Scientific Evidence in Law, Adjudication    4/30/19    x
      and Policy), OEM Press, 2001, pp. 115-130
D     Schwartz Rebuttal Report (10/26/18)                                                   4/30/19    x
      Feynman, R., Cargo Cult Science: Some remarks on science, pseudoscience, and
E                                                                                           4/30/19    x
      learning how not to fool yourself. Caltech’s 1974 commencement address. (1974)
F     Dr. Philippe Grandjean’s Rebuttal Report (8/1/18)                                     4/30/19    x
      Weed, D., Weight of Evidence: A Review of Concept and Methods, Society for Risk
G                                                                                           4/30/19    x
      Analysis, Vol. 25, No. 6, 2005
      Christensen, K., Exposure to polyfluoroalkyl chemicals during pregnancy is not
H     associated with offspring age at menarche in a contemporary British cohort, Environ   4/30/19    x
      Int. Jan. 2011, 37(1): 129-135


NO.                                        DESCRIPTION OF EXHIBIT                            OFFER    ADMIT


                           CHARLES MULLIN, PH.D. (DEFENSE WITNESS)
                             EXHIBITS FOR EXAMINATION ON 4/30/19
A     Angie’s List - Signs You May Need a New Well Pump                                     4/30/19    x

C     Linda Crawford - Deposition Transcript (4/25/18)                                      4/30/19    x

D     Ronald Hausthor - Deposition Transcript (4/24/18)                                     4/30/19    x

E     James Sullivan - Deposition Transcript (4/9/18)                                       4/30/19    x

F     Theodore Crawford - Deposition Transcript (5/1/18)                                    4/30/19    x

G     Mullin Rebuttal Report (10/19/18)                                                     4/30/19    x

H     Mullin Expert Report (5/11/18)                                                        4/30/19    x

I     Article: A little maintenance will take your pressure tank a long way (11/15/13)      4/30/19    x

J     Settlement Press Release (4/10/19)                                                    4/30/19    x

K     Settlement Press Release (7/25/17)                                                    4/30/19    x

L     Unsworth Expert Report (8/31/17)                                                      4/30/19    x

M     Unsworth Declaration                                                                  4/30/19    x

N     Unsworth Expert Report (12/15/17)                                                     4/30/19    x



                                                           -6-
               Case 5:16-cv-00125-gwc Document 286 Filed 05/01/19 Page 7 of 7




NO.                                     DESCRIPTION OF EXHIBIT                           OFFER    ADMIT



O     Unsworth Rebuttal Report of Dr. Mullin (8/1/18)                                   4/30/19    x

P     Unsworth Deposition Transcript (9/27/18)                                          4/30/19    x

Q     Unsworth Deposition Transcript (3/29/18)                                          4/30/19    x

X     William Sumner - Deposition Transcript (4/11/18)                                  4/30/19    x

1A    Dr. Raymond Kopp - Expert Report re: LeClercq v. Lockformer, Case No. 00 C 7164   4/30/19    x

1B    Mullin - Slides                                                                   4/30/19    x




                                                        -7-
